Morse, J.
{concurring in result). In this case I agree in. the affirmance of the conviction, but I cannot assent to the language, as a whole, contained in the opinion of my Brother Sherwood; therefore I deem it best to state the reasons-upon which I base my vote to affirm the judgment. .
In regard to the information filed in the cause, the question raised is almost identical with that disposed of in this-Court in the cases of People v. Olmstead, 30 Mich. 431, and People v. Sessions, 58 Id. 594. I still adhere to the views I expressed in the latter case, but as the majority of the Court in that ease held otherwise, their determination must be considered as the settled law of this State. The decision in. People v. Olmstead is practically overruled. My own opinion as to the soundness of the position taken by my brethren in People v. Sessions upon this question, having been once fully expressed and published, ought no longer to be cause for dissent.
The testimony admitted of Dr. Sawdy, the father of Sylvia, — that Mr. McDowell, the father of the respondent, came to him, and said, “ Doctor, I received a telegram or a telephone from Henry [respondent] that Sylvia was sick, and he wants her mother to go down there and see her,” — cannot be sustained as proper, in my- opinion, upon the ground taken by Justice Sherwood. It had no tendency to prove anything outside of the fact that Sylvia was sick at Grand Eapids, and that McDowell was with her, and wanted her mother to come there.
The illness of Sylvia, and the presence of McDowell with her, could be and was proven by direct and competent testimony, and the other was immaterial.
If there was a telegram, it should have been produced, or *236its absence accounted for. If the news came by telephone, the respondent’s father was the only competent person to testify as to the communication.
The testimony of Dr. Sawdy was purely hearsay. If he could testify properly to what McDowell’s father told' him, then if the father, instead of going to see Dr. Sawdy, had sent a messenger, what the messenger said would have been legitimate also; and if such messenger had intrusted the verbal message to another, what he said to Dr. Sawdy could have been admitted, and so on ad infinitum until common rumor became a fact. If such evidence is admissible, then the story of the three black crows may yet have a legal exemplification.
Such testimony is dangerous, and ought not to be received.
My Brother Sherwood says:
“All that he did and said in furtherance of his wicked purpose, from the time Sylvia left her home, and the means he employed in doing and saying what he did, became part of the res gestee, and proper to be given "in evidence.”
I have no fault to find with this declaration, but, used in support of the admission of this testimony, this assertion of the general principle becomes a license, not only to allow A. to show what the respondent said and did, but also to permit B. to state what A. told him the respondent said or did, and also to authorize C. to testify what B. told him that A, said to him, and thus on as far as hearsay can be extended.
My own view of this testimony is that this occurrence should have been proven by the father of thp respondent, if at all, and the declaration of respondent to his father should have been stricken from the testimony of Dr. Sawdy.
Under all the evidence of the case, showing beyond dispute that Sylvia was sick, and respondent present with her, at Grand Bapids, I do not think the admission of the testimony could have been prejudicial in the least degree to the respondent; but if the illness of Sylvia, or the presence of McDowell *237■with her at this time, had been a controverted issue on the trial, the admission of this testimony would have, in my opinion, been just cause for a reversal of the judgment against the respondent.
. I have adverted to the opinion of my Brother ¡Sherwood upon this point because I am not willing to sanction language correct as a general proposition of law¿ but so applied in this particular case as to allow incompetent and hearsay testimony to pass without question, and perhaps become authority in the trial courts for its use in other eases.
In the course of the expert testimony the court made this remark in reference to a question asked of Dr. Hake:
“The counsel, in putting hypothetical questions, has a right to assume something, even if not proven. ”
The question objected to, however, and which called out the remark, did not state any fact or facts which might not be legitimately inferred from the evidence therein. Nor can I find that any question, embracing any fact not deducible or inferable from the testimony in the case at the time the question was propounded, was put and permitted to be answered after such remark. Therefore I see no prejudicial error in the remark, although, in my opinion, it was not correct as a legal proposition. People v. Hall, 48 Mich. 482; People v. Millard, 53 Id. 63; People v. Sessions, 58 Id. 611; Mayo v. Wright, 63 Id. 32.
The respondent complains that Dr. Bradish was permitted to give an opinion based upon what he saw at the post mortem examination, and what he had learned before and subsequent to such examination, without having previously given in evidence the facts he had so learned. This would clearly have been error if objection had been taken to the question. The record fails to show any such objection.
Complaint is also made of the intemperate language used by the counsel for the prosecution upon the argument to the jury. • I do not think the counsel for the defense took the *238•proper course to bring the matter to the attention of the court. He did not rise in his place, and state his objection to the language of the prosecutor, and ask a ruling upon the question, whether the use of such language should be continued, but entered into a dispute with the prosecutor, at the outset, as to the truth of his remarks, and thereafter contented himself with saying, during the course of the argument, “I except to that statement,” or “I take exception to that.” As to the proper method of correcting abuses of this character, see Mayo v. Wright, 63 Mich. 32.
Nor do I think, upon reading the letters from the respondent to Sylvia Sawdy, in which letters it clearly appeared that he was the author of her shame, and that he advised and encouraged her to the final act which brought about her death, that the language used by the prosecutor was open to censure from the court.
The just indignation that naturally arises in the heart of any man must and will escape in utterance at such a time, and hot and burning words in condemnation of such inhuman and wicked conduct must be expected, and cannot, in the furtherance of justice, be well repressed.
I find no error in the proceedings.
Ohamplin, J., concurred.